Citation Nr: 0803296	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  00-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
claimed as due to exposure to radiation and herbicides.  

2.  Entitlement to service connection for obesity and tussic 
coughing with associated hernia, claimed as due to exposure 
to radiation and herbicides.  

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to obesity and as due to exposure to 
radiation and herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in January 1984, after approximately two 
decades of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, and 
St. Petersburg, Florida, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  In February 2004, the 
Board reopened claims for service connection for lumbar spine 
and right ear hearing loss disabilities, remanding those 
claims for further adjudication, and also remanded a claim 
for service connection for tinnitus, plus those claims listed 
above, for further development.

In July 2005, the RO granted service connection for bilateral 
tinnitus, right ear hearing loss (service connection already 
was in effect for left ear hearing loss), and lumbar spine 
degenerative disc disease.  The RO's grant of service 
connection constituted a full grant of the benefit sought, 
satisfying the previous appeals; those issues, therefore, are 
no longer before the Board.  Compensable ratings were 
assigned for those three disabilities.  The record does not 
show that the veteran appealed either the ratings or the 
effective dates assigned for those disabilities.  
Accordingly, no issue concerning any of those three 
disabilities is before the Board.  The case was again 
remanded by the Board in June 2006 for further development of 
the evidence.  The veteran did not respond to the Appeals 
Management Center's June 2006 letter requesting additional 
information.  Therefore, the case was returned to the Board 
and is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam conflict 
and so is presumed to have been exposed to an herbicide agent 
during service.  

2.  The medical evidence shows that colon cancer was first 
manifest in March 1997, many years after the veteran's 
retirement from service; there is no medical evidence 
indicating that it was otherwise due to service.  

3.  The veteran did not participate in a radiation-risk 
activity and was not otherwise exposed to a source of 
ionizing radiation during service.  

4.  The medical evidence does not show that the veteran's 
colon cancer resulted directly from his exposure to ionizing 
or non-ionizing radiation or to an herbicide agent during 
service.  

5.  The medical evidence does not show that the veteran's 
obesity and tussic coughing with associated hernia are 
manifestations of any disorder that was incurred in or 
aggravated by service or that they resulted from exposure to 
radiation or herbicides.  

6.  The medical evidence shows that the veteran's sleep apnea 
was first manifest in 1997, many years after his retirement 
from service; there is no medical evidence indicating that it 
is otherwise due to service.  

7.  The medical evidence does not show that the veteran's 
sleep apnea resulted directly from his exposure to ionizing 
or non-ionizing radiation or to an herbicide agent during 
service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for colon 
cancer, claimed as due to exposure to radiation and 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

2.  The criteria are not met for service connection for 
obesity and tussic coughing with associated hernia, claimed 
as due to exposure to radiation and herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria are not met for service connection for sleep 
apnea, claimed as secondary to obesity and as due to exposure 
to radiation and herbicides.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
colon cancer becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, the law states that, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

For a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, a number of specific diseases shall be considered to be 
incurred in or aggravated by such service notwithstanding the 
fact that there is no record of evidence of such disease 
during the period of such service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  However, neither 
colon cancer, obesity, nor tussic coughing is among the 
diseases where it has been determined that a presumption of 
service connection is warranted, as listed in § 3.309(e).  

It should also be noted that, in 68 Fed. Reg. 27630 (2003), 
VA's Secretary determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309.  

First, the medical evidence shows - and the veteran does not 
dispute - that his colon cancer was initially manifest in 
1997 more than 13 years after his retirement from service and 
no examiner has otherwise related the cancer to service.  
Therefore, service connection for that disorder is not 
established on the basis of direct service incurrence.  
Additionally, because it was not manifest within one year 
after the veteran's retirement, service connection cannot be 
presumed for colon cancer as a chronic disease.  See 
38 C.F.R. § 3.309(a).  

Second, because sleep apnea was also first noted in 1997, 
service connection for that disorder is also not established 
on the basis of direct service incurrence.  


Additionally, the veteran was noted to be overweight and 
obese during service and participated in a weight reduction 
program, but an examiner in service specifically stated that 
there was no apparent medical reason for his obesity.  
Further, obesity is generally considered to be a clinical 
finding that is not a disability for which service connection 
may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  Accordingly, service connection for obesity is 
also not established on the basis of direct service 
incurrence.  

The veteran's primary contention as to each of his claimed 
conditions is that they resulted from his exposure to 
radiation and/or herbicides in service.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  38 C.F.R. 
§ 3.311.  Colon cancer is listed as a radiogenic disease, 
although obesity, tussic coughing, and sleep apnea are not.  
However, the National Personnel Records Center (NPRC) stated 
that there was no record that the veteran's duties in service 
included exposure to nuclear warheads or missiles, as he has 
claimed, and his service medical records and service 
personnel records do not reflect any such duties.  Therefore, 
the Board finds that the veteran received no exposure to 
ionizing radiation to warrant additional development pursuant 
to § 3.311.  Additionally, because the veteran's service did 
not include participation in a "radiation-risk activity," 
as defined by 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d)(3), 
service connection cannot be presumed for any of the claimed 
disorders.  

Further, since the evidence does not show that the veteran 
was exposed to ionizing radiation in service, service 
connection for colon cancer, obesity, tussic coughing, and 
sleep apnea also cannot be established on the basis of direct 
service incurrence as due to such exposure.  See The 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984); see also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The veteran contends that his duties as a missileman during 
service brought him into contact with microwave radiation or 
radar (types of non-ionizing radiation).  The record does not 
contain medical evidence that even suggests that those types 
of radiation played any role of the development of any of his 
claimed conditions many years after service.  

The record also shows that the veteran served in Vietnam 
during the Vietnam Era.  Therefore, his exposure to herbicide 
agents is presumed.  However, because the Secretary has not 
specifically determined that a presumption of service 
connection is warranted for colon cancer, obesity, tussic 
coughing, or sleep apnea, service connection cannot be 
presumed for those disorders due to herbicide exposure.  
Therefore, there is no basis to presume service connection 
for any of the claimed disorders under any applicable legal 
provision.  

Nevertheless, service connection could still be established 
if evidence showed that a claimed disorder directly resulted 
from the veteran's presumed herbicide exposure.  See Combee, 
supra.  It should be noted in this regard that persons 
without medical training are not competent to comment upon 
medical observations or to make medical diagnoses; such 
statements in this regard - by the veteran, his 
representative, or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The claims file contains numerous records concerning the 
veteran's post-service medical treatment by both VA and non-
VA practitioners.  However, no examiner has stated or even 
suggested that the colon cancer that was first diagnosed in 
March 1997 - more than 13 years after his retirement from 
service - was in any way related to his exposure to 
herbicide during service.  Nor is there any medical evidence 
relating the veteran's obesity, tussic coughing, or sleep 
apnea to his herbicide exposure.  Therefore, service 
connection resulting from herbicide exposure is not 
established for any of the claimed conditions on the basis of 
direct service incurrence.  See Combee, supra.  

The medical evidence also does not suggest a relationship 
between tussic syncope (which was first diagnosed in April 
1994) and/or sleep apnea and disease or injury during the 
veteran's active military service.  Moreover, the hernia 
claimed by the veteran is clearly shown by the medical 
evidence to have occurred following his March 1997 surgery 
for colon cancer.  No examiner has related the incisional 
hernia first noted in the fall of 1997 to anything other than 
coughing following the veteran's abdominal surgery.  Because 
the Board has determined that service connection is not 
established for colon cancer, secondary service connection 
for the hernia must also be denied.  See 38 C.F.R. § 3.310 
(2007).  

Therefore, the Board concludes that service connection is not 
established for colon cancer, obesity, tussic coughing with 
associated hernia, or sleep apnea on any basis, including due 
to direct service incurrence, or as due to exposure to 
ionizing or non-ionizing radiation, or as due to exposure to 
herbicides.  The Board further concludes that service 
connection is also not established for sleep apnea as 
secondary to obesity.  

For all the foregoing reasons, the veteran's claims must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of January 2001 and June 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in September 1998.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the January 2001 and 
June 2003 letters, and so is harmless.  In addition, the 
veteran's claims were further adjudicated several times after 
he received proper notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, in June 2006, the Appeals Management Center 
notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA and 
non-VA treatment records covering the entire period of the 
appeal have been received, including pursuant to two Board 
remands.  No further development action is necessary.  




ORDER

Service connection for colon cancer, claimed as due to 
exposure to radiation and herbicides, is denied.  

Service connection for obesity and tussic coughing with 
associated hernia, claimed as due to exposure to radiation 
and herbicides, is denied.  

Service connection for sleep apnea, claimed as secondary to 
obesity and as due to exposure to radiation and herbicides, 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


